


Exhibit 10.28

 

Execution Copy

 

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT, dated as of April 28, 2014 (this “Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of November 16, 2007, as amended
and restated as of October 17, 2011 (the “Credit Agreement”), by and among the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), TAKE-TWO INTERACTIVE
SOFTWARE, INC., a Delaware corporation (“Parent”), and each of Parent’s domestic
Subsidiaries identified on the signature pages hereof as a Borrower (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “U.S. Borrower”, and collectively, jointly and severally, as
the “U.S. Borrowers”), TAKE TWO GB LTD.,  a company incorporated under the laws
of England and Wales (the “U.K. Borrower”, and together with the U.S. Borrowers,
each a “Borrower” and collectively, the “Borrowers”), and each of Parent’s
Subsidiaries identified on the signature pages hereof as a Guarantor (such
Subsidiaries are referred to hereinafter each individually as a “Guarantor”, and
individually and collectively, jointly and severally, as the “Guarantors”; and
together with Borrowers, each a “Loan Party” and collectively, the “Loan
Parties”).

 

WHEREAS, the Loan Parties, the Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein;

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.                                      Definitions.  Any capitalized term used
herein and not defined shall have the meaning assigned to it in the Credit
Agreement.

 

2.                                      Amendments.

 

(a)                                 The definition of “Cash Equivalents” in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing no more than 2 years from the date of acquisition thereof,
(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing no more than 2 years from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings obtainable
from either Standard & Poor’s Rating Group or its successor (“S&P”) or Moody’s
Investors Service, Inc. or its successor (“Moody’s”), (c) commercial paper
maturing no more than 270 days from the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 from S&P or at least P-1
from Moody’s, (d) bonds issued in the United States maturing no more

 

--------------------------------------------------------------------------------


 

than 2 years from the date of acquisition and, at the time of acquisition,
having a rating of at least A from S&P or at least A3 from Moody’s; provided,
that (1) any such Permitted Investment in such bonds shall not exceed 10% of a
specific bond issuance and (2) Permitted Investments in any specific bond
issuance of the type of bonds described in this clause (d) shall not exceed 20%
of the Loan Parties’ and their Subsidiaries’ Permitted Investments in the
aggregate, (e) certificates of deposit or bankers’ acceptances maturing no more
than 2 years from the date of acquisition thereof issued by any bank organized
under the Laws of the United States or any state thereof having at the date of
acquisition thereof combined capital and surplus of not less than $250,000,000,
(f) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (e) above, or (ii) any other bank organized under the Laws
of the United States or any state thereof so long as the amount maintained with
any such other bank is less than or equal to $250,000 and is insured by the
Federal Deposit Insurance Corporation, and (g) Investments in SEC Rule 2a7
eligible money market mutual funds with a rating of at least AAA; provided, that
the aggregate amount of Permitted Investments in the types of assets described
in clauses (a) through (g) above (other than clause (f) above) maturing more
than 1 year from the date of acquisition thereof but maturing no more than 2
years from the date of acquisition thereof shall not exceed $120,000,000 at any
time outstanding.”

 

3.                                      Conditions to Effectiveness.  The
effectiveness of this Amendment is subject to the fulfillment, in a manner
satisfactory to the Agent and the Lenders, of each of the following conditions
precedent (the date such conditions are fulfilled or waived by the Agent and the
Lenders is hereinafter referred to as the “Amendment Effective Date”):

 

(a)                                 Representations and Warranties; No Event of
Default.  The representations and warranties herein, in Section 4 of the Credit
Agreement and in each other Loan Document and certificate or other writing
delivered to the Agent and the Lenders pursuant hereto on or prior to the
Amendment Effective Date shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) after giving effect to this Amendment on and as
of the Amendment Effective Date as though made on and as of such date (except to
the extent such representations and warranties expressly relate to an earlier
date), and no Default or Event of Default shall have occurred and be continuing
on the Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

 

(b)                                 Execution of Amendment.  The Agent and the
Required Lenders shall have executed this Amendment and shall have received a
counterpart to this Amendment, duly executed by the Borrowers and each
Guarantor.

 

4.                                      Representations and Warranties.  Each of
the Borrowers and the Guarantors represents and warrants as follows:

 

(a)                                 The execution, delivery and performance by
the Borrowers or such Guarantor of this Amendment (including, without
limitation, Section 5) and the performance by the Borrowers or such Guarantor of
the Credit Agreement, as amended hereby, have been duly

 

2

--------------------------------------------------------------------------------


 

authorized by all necessary action, and the Borrowers or such Guarantor has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment (including, without limitation, Section 5) and to perform the Credit
Agreement, as amended hereby.

 

(b)                                 This Amendment and the Credit Agreement, as
amended hereby, is a legal, valid and binding obligation of the Borrowers or
such Guarantor, enforceable against the Borrowers or such Guarantor in
accordance with the terms thereof, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

 

(c)                                  The representations and warranties
contained in Section 4 of the Credit Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) after giving effect to this
Amendment on and as of the Amendment Effective Date as though made on and as of
the Amendment Effective Date (except to the extent such representations and
warranties expressly relate to an earlier date), and no Event of Default or
Default has occurred and is continuing on and as of the Amendment Effective
Date, or would result from this Amendment becoming effective in accordance with
its terms.

 

5.                                      Release.  Each of the Borrowers and the
Guarantors may have certain Claims against the Released Parties, as those terms
are defined below, regarding or relating to the Credit Agreement or the other
Loan Documents.  The Agent, the Lenders, the Borrowers and the Guarantors desire
to resolve each and every one of such Claims in conjunction with the execution
of this Amendment and thus each of the Borrowers and the Guarantors makes the
releases contained in this Section 5.  In consideration of the Agent and the
Lenders entering into this Amendment and agreeing to substantial concessions as
set forth herein, each of the Borrowers and the Guarantors hereby fully and
unconditionally releases and forever discharges each of the Agent and the
Lenders, and their respective directors, officers, employees, subsidiaries,
branches, affiliates, attorneys, agents, representatives, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Borrowers or the Guarantors has, had, claims to have had or hereafter claims to
have against the Released Parties by reason of any act or omission on the part
of the Released Parties, or any of them, occurring prior to the date on which
this Amendment is executed, including all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings among
the parties up to and including the date on which this Amendment is executed,
including the administration or enforcement of the Advances, the Obligations,
the Credit Agreement or any of the Loan Documents (collectively, all of the
foregoing, the “Claims”).  Each of the Borrowers and the Guarantors represents
and warrants that it has no knowledge of any claim by it against the Released
Parties or of any facts or acts of omissions of the Released Parties which on
the date hereof would be the basis of a claim by the Borrowers or the Guarantors
against the Released

 

3

--------------------------------------------------------------------------------


 

Parties which is not released hereby.  Each of the Borrowers and the Guarantors
represents and warrants that the foregoing constitutes a full and complete
release of all Claims.

 

6.                                      Miscellaneous.

 

(a)                                 Continued Effectiveness of the Credit
Agreement.  Except as otherwise expressly provided herein, the Credit Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, except that on and
after the Amendment Effective Date (i) all references in the Credit Agreement to
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Credit Agreement shall mean the Credit Agreement as amended by
this Amendment, and (ii) all references in the other Loan Documents to the
“Credit Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Credit Agreement shall mean the Credit Agreement as amended by
this Amendment.  To the extent that the Credit Agreement or any other Loan
Document purports to pledge to Agent, or to grant to Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects. 
Except as expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as an amendment of any right, power or
remedy of the Agent and the Lenders (including the Issuing Lender) under the
Credit Agreement or any other Loan Document, nor constitute a waiver or an
amendment of any provision of the Credit Agreement or any other Loan Document.

 

(b)                                 Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of this Amendment by telefacsimile or electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.

 

(c)                                  Headings.  Section headings herein are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose.

 

(d)                                 Costs and Expenses.  The U.S. Borrowers
agree to pay on demand all reasonable fees, costs and expenses of the Agent and
the Lenders in connection with the preparation, execution and delivery of this
Amendment.

 

(e)                                  Amendment as Loan Document.  The Borrowers
and each Guarantor hereby acknowledge and agree that this Amendment constitutes
a “Loan Document” under the Credit Agreement.  Accordingly, it shall be an Event
of Default under the Credit Agreement if (i) any representation or warranty made
by the Borrowers or any Guarantor under or in connection with this Amendment
shall have been untrue, false or misleading in any material respect when made,
or (ii) the Borrowers or any Guarantor shall fail to perform or observe any
term, covenant or agreement contained in this Amendment.

 

(f)                                   Governing Law.  This Amendment shall be
governed by the laws of the State of New York.

 

4

--------------------------------------------------------------------------------


 

(g)                                  Waiver of Jury Trial.  THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

[Remainder of this Page Intentionally Left Bank.]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

U.S. BORROWERS:

 

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Linda Zabriskie

 

Name:

Linda Zabriskie

 

Title:

VP & AGC

 

 

 

WC HOLDCO, INC.,
a New York corporation

 

 

 

 

By:

/s/ Linda Zabriskie

 

Name:

Linda Zabriskie

 

Title:

VP & Secretary

 

 

 

U.K. BORROWER:

 

 

 

TAKE-TWO GB LIMITED

 

a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Sebastian Belcher

 

Name:

Sebastian Belcher

 

Title:

Director

 

 

 

GUARANTORS:

 

 

 

2K GAMES, INC.,
a Delaware corporation

 

2KSPORTS, INC.,
a Delaware corporation

 

FIRAXIS GAMES, INC.,
a Delaware corporation

 

FROG CITY SOFTWARE, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Linda Zabriskie

 

Name:

Linda Zabriskie

 

Title:

VP & Secretary

 

Second Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

2K PLAY, INC.,
a Delaware corporation

 

INDIE BUILT, INC.,
a Delaware corporation

 

INVENTORY MANAGEMENT SYSTEMS, INC.,
a Delaware corporation

 

KUSH GAMES, INC.,
a California corporation

 

2K VEGAS, INC. (f/k/a TAKE-TWO LICENSING, INC.),
a Delaware corporation

 

TALONSOFT, INC.,
a Delaware corporation

 

VISUAL CONCEPTS ENTERTAINMENT,
a California corporation

 

VLM ENTERTAINMENT GROUP, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Linda Zabriskie

 

Name:

Linda Zabriskie

 

Title:

VP & Secretary

 

Second Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROCKSTAR SAN DIEGO, INC.,
a Virginia corporation

 

IRRATIONAL GAMES, LLC (f/k/a 2K BOSTON, LLC),
a Delaware limited liability company

 

ROCKSTAR GAMES, INC.,
a Delaware corporation

 

 

 

 

 

 

By:

/s/ Linda Zabriskie

 

Name:

Linda Zabriskie

 

Title:

VP & Secretary

 

 

 

 

 

CAT DADDY GAMES, L.L.C.,
a Washington limited liability company

 

 

 

By: Take-Two Interactive Software, Inc., its sole member

 

 

 

 

 

 

By:

/s/ Linda Zabriskie

 

Name:

Linda Zabriskie

 

Title:

VP & Secretary

 

 

 

 

 

JOYTECH EUROPE LIMITED
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Sebastian Belcher

 

Name:

Sebastian Belcher

 

 

 

 

Title:

Director

 

 

 

TAKE TWO INTERACTIVE SOFTWARE EUROPE LIMITED
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Sebastian Belcher

 

Name:

Sebastian Belcher

 

Title:

Director

 

Second Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DMA DESIGN HOLDINGS LIMITED
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Rowan Hajaj

 

Name:

Rowan Hajaj

 

Title:

Head of Finance & Corp. Dev

 

 

 

ROCKSTAR LINCOLN LIMITED
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Rowan Hajaj

 

Name:

Rowan Hajaj

 

Title:

Head of Finance & Corp. Dev

 

 

 

 

 

ROCKSTAR LEEDS LIMITED
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Rowan Hajaj

 

Name:

Rowan Hajaj

 

Title:

Head of Finance & Corp. Dev

 

 

 

 

 

 

ROCKSTAR LONDON LIMITED
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Rowan Hajaj

 

Name:

Rowan Hajaj

 

Title:

Head of Finance & Corp. Dev

 

 

 

ROCKSTAR NORTH LIMITED
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Rowan Hajaj

 

Name:

Rowan Hajaj

 

Title:

Head of Finance & Corp. Dev

 

Second Amendment to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROCKSTAR INTERNATIONAL LIMITED
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Rowan Hajaj

 

Name:

Rowan Hajaj

 

Title:

Head of Finance & Corp. Dev

 

 

 

VENOM GAMES LIMITED
a company incorporated under the laws of England and Wales

 

 

 

 

By:

/s/ Sebastian Belcher

 

Name:

Sebastian Belcher

 

Title:

Director

 

 

 

 

 

TAKE TWO INTERNATIONAL SA,
a company incorporated under the laws of Switzerland

 

 

 

 

By:

/s/ Sebastian Belcher

 

Name:

Sebastian Belcher

 

Title:

Director

 

 

 

 

 

2K MARIN, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Linda Zabriskie

 

Name:

Linda Zabriskie

 

Title:

VP & Secretary

 

 

 

 

 

ROCKSTAR NEW ENGLAND, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Linda Zabriskie

 

Name:

Linda Zabriskie

 

Title:

VP & Secretary

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender

 

 

 

 

By:

/s/ Thomas G. Williams

 

Name:

Thomas G. Williams

 

Title:

Authorized Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Sara Townsend

 

Name:

Sara Townsend

 

Title:

Vice President

 

--------------------------------------------------------------------------------
